 



Exhibit 10.20
2008 Executive Compensation
The following table sets forth the 2008 increases to base salaries and the 2008
stock option grants for certain executive officers of Volterra Semiconductor
Corporation (the “Company”):

                  Name and Title   2008 Base Salary   Option Grant
Jeff Staszak, President and CEO
  $ 385,000       75,000  
Mike Burns, VP and CFO
  $ 230,000       15,000  
David Lidsky, VP Design Engineering
  $ 225,000       30,000  
Bill Numann, VP Marketing
  $ 235,000       50,000  
Craig Teuscher, VP Sales and Appl. Eng
  $ 240,000       40,000  

The stock options described above (i) were granted on Feb. 1, 2008 and have an
exercise price per share equal to the closing price of the Company’s common
stock as reported on the Nasdaq Global Market on January 31, 2008, (ii) were
granted pursuant to the Company’s 2004 Equity Incentive Plan, and (iii) shall
terminate seven years after the date of grant, or earlier in the event the
optionholder’s service to the Company is terminated. Subject to the
optionholder’s continued service to the Company, 25% of the shares of common
stock subject to such stock options vest on the first anniversary of the date of
grant, and the remaining shares vest quarterly over the following three years.
2007 Executive Bonuses
The Compensation Committee determined on January 21, 2008 that no bonus awards
shall be granted under the Company’s 2007 Management Bonus Plan. The
Compensation Committee did award individual bonuses to Mr. Bill Numann, the
Company’s Vice-President of Marketing, and Dr. David Lidsky, the Company’s
Vice-President of Design Engineering, of $30,000 each, for their contributions
and performance in 2007.

